Citation Nr: 0326824	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-07 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to July 15, 1998, for 
grant of service connection for post-traumatic stress 
disorder and assignment of a 100 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The appellant had active service from October 1965 to July 
1968 and from January 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which awarded an effective date of 
July 15, 1998.

At the October 2002 RO hearing, the appellant's 
representative made reference to clear and unmistakable error 
(CUE) as a basis for awarding an earlier effective date.  
Transcript, p. 3.  Claims based on CUE may be submitted 
solely as concerns decisions which are final and binding.  
38 C.F.R. § 3.105(a) (2003).  Further, claims based on CUE 
must be made with specificity, Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In the present case, the record is unclear as 
to whether the appellant's representative was asserting CUE 
as concerns an earlier final rating decision.  This matter is 
referred to the RO to ensure the appellant and his 
representative are fully apprised as to the proper procedure 
for submitting a claim based on CUE as concerns an earlier, 
final rating decision.


REMAND

During the initial review of this case, the Board noted that 
the appellant has not been provided the statutorily required 
notice of the provisions of the Veterans Claims Assistance 
Act (VCAA) of 2000 as it effects his claim and the evidence 
needed to support it.  See 38 U.S.C.A. § 5100 et. seq. (West 
2002).  The Board notes the inclusion of the regulatory 
provision in the supplemental statement of the case (SSOC).  
However, the notice provided to the appellant must, in 
addition to stating the general provisions of the VCAA, 
specifically inform the appellant what evidence the RO will 
attempt to obtain on behalf of the appellant and what 
evidence the appellant is expected to obtain and provide the 
RO.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
see also Disabled American Veterans, et. al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), and 
Paralyzed Veterans of America, et al., v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, 7010 (Fed. Cir. 
Sept. 22, 2003). 

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied.  Information 
should be provided to the appellant and 
his representative concerning the 
evidence needed to support an earlier 
effective date, and notice as to which 
party should obtain what evidence.  In 
addition, notice should be provided to 
comply with the legal requirements as set 
forth in the previously cited Court cases 
and any other applicable legal precedent.

2.  If the appellant submits additional 
evidence, the RO should undertake 
additional review.  To the extent the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a SSOC and afforded a 
reasonable opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  No action is 
required of the appellant until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




